በግብርናና ገጠር ልማት ሚኒስቴር
እና
ራህዋ አግሪ ዴቨሎፕመንት ኃ/የተ/የግል ማህበር መካከል የተፈፀመ
የመሬት ኪራይ ውል ስምምነት

ይህ የመሬት ኪራይ ውል ስምምነት በግብርናና ገጠር ልማት ሜኒስቴር አድራሻው በአዲስ አበባ
ከተማ፤ ቂርቀስ ክ/ከተማ፤ ኢትዮጵያ የሚገኝ መሆኑ እና ከዚህ በኋላ ‹‹አከራይ›»› በመባል በሚታወቀው

እና

ራህዋ አግሪ ዴቨሎፕመንት ኃ/የተ/የግል ማህበር በማህበራት ህግ መሠረት በኢትዮጵ፣/ የተቋቋመና
ከዚህ በማስከተል ‹‹ተከራይ›› በመባል የሚጠቀሰው አድራሻ #ኃዳዴፅስ ለያ /”“ አስተዳደ: /ፅ ክፍለ
ከተማ ዐ2 ቀበሌ የቤት ቁጥር ለዳ ስ.ቁ --- መካከል ተፈፅሟል፡፡ ተከራይ የሜለው አባባል እንደ
አገባቡ የማህበሩን ተተኪዎች/ወራሾች እንዲሁም ወኪሎች የሚመለከት ነው፡፡

ተከራይ በጥጥ ልማት ለመሰማራት በኢትዮጵያ ህግ መሰረት የተቋቋመና በደቡብ ብሔር ብሔረሰቦችና
ሕዝቦች ክልል ውስጥ ለልማቱ በቂ የሆነ መሬት በመፈለጉ፣

አከራይ አስፈላጊውን መሬት ቀጥሎ በተዘረዘሩት የውል ቃሎችና ሁኔታዎች መሰረት ለተከራይ
ለመስጠት ፈቃደኛ በመሆኑ፤

ተዋዋይ ወገኖች በ 07/09/2002. ዓ.ም ከዚህ በታች በተዘረዘሩት የውል ቃሎች እና ሁኔታዎች
መሰረት ይህንን የመሬት ሊዝ ስምምነት ፈጽመዋል

አንቀጽ 1
የስምምነቱ ወሰን

1.1 የዚህ የሊዝ ስምምነት ወሰን በረዥም ጊዜ የመሬት ሊዝ በደቡብ ብሔር ብሔረሰቦችና ሕዝቦች
ክልል ደታቋ ሖም ዞን ዳጎነቻ ወረዳ ሳራዎና ፇኃማኛፇ ቀበሌዎች አካባቢ ውስጥ በ 3000
ሄ/ር መሬት ላይ የጥጥና ቅባት አህሎች እርሻ ለማቋቋም ነው፡፡ መሬቱም [በዚሁ አግባብ
የሚከራየው መሬቱን በአግባቡ የመጠቀም እንዲሁም በመሬቱ ላይ የሚገኙ፤ መዋቅሮች፤
ተከላዎች፤ ንብረቶች አና ሌሎች በመሬቱ ላይ የሚደረጉ ማሻሻያዎችን ለስራው ዓላ“ፃ ተግባራዊ
ማድረግን የሚያካትት በመሆኑ፤ ይህም መሬት የተከራየው ለዚሁ ዓላማ በኢትዮጵሆ# ፌዴራላዊ
ዲሞክራሲያዊ ሪፐብሊክ ለሟቋቋመው ኃላፊነቱ የተወሰነ የግል ማህበር በመሆኑ

፥ ኣብ.
ልላ -

1.2 ይህ የመሬት ኪራይ ስምምነት ከዚህ በማስከተል "የኪራይ መሬት" በመባል የሚጠቀሰውን የገጠር
መሬት ሙሉ በሙሉ እና በብቸኝነት ለመጠቀምና በዚህ ስምምነት በአንቀጽ ሁለት በግልጽ
የተቀመጠውን የኪራይ ክፍያ ብቻ ለመክፈል የተፈዐመ ነው፡፡

አንቀጽ 2
የኪራይ ዘመን እና በተከራየው መሬት ተከፋይ የሚሆነው የሊዝ ክፍያ

2.1. ይህ የመሬት ኪራይ ስምምነት ለ 22 ዓመታት የፀና ይሆናል፡፡: ሆኖም በሁለቱ ተዋዋይ
ወገኖች ስምምነት ለተጨማሪ አመታት ሊታደስ ይችላል፡፡
2.2 የመሬት ኪራይ ክፍያ አፈፃዐም፡-

2.2.1. ይህ ስምምነት ከተፈረመበት ቀን አንስቶ የመሬት ኪራይ ክፍያ የ3 ዓመት የዕፎይታ
ጊዜ ያለ ሲሆን በዕፎይታ ጊዜው ያልተከፈለው የመሬት ኪራይ ክፍያ ከዕፎያታ ጊዜው
በኋላ ባሉት ዓመታት እኩል ተካፍሎ በየዓመቱ ከመደበኛው ጋር የሚከፈል ይሆናል፡፡

2.2.2 ከዚህ በኋላ በዚህ ውል በአንቀጽ 1 ለተጠቀሰው የግብርና ኢንቨስትመን? እንቅስቃሴ
ለአያንዳንዱ ሄክታር የብር 722 / #፲ቋሮ ለሄድ መፆዶ ሃምሳ ሰምፇፉ #ሯቻ ) የኪራይ
ክፍያ ይፈፀማል፡፡ በዚህ መሰረት በየዓመቱ ብር 474000(ብር አራት መቶ ሰባ አራት
ሺህ ብቻ) የሚከፈል ሲሆን የዚህ ውል ዘመን ዓመታዊ ጠቅላላ የኪራይ ክባ:ያ መጠን
ብር 7762ዐዐዐዐ / ለሰራ ለሄድ ሜፈዖሃፇ ዕሰምሃሦፖ መፆ ሃምሳ ፲ሀ #ፓ ) ይሆናል፡፡

2.2.3 በዚህ ውል አማካኝነት ተከራይ የመሬት ኪራይ ክፍያ ሲከፈል የክና:ያው ደረሰኝ
ወዲያውኑ ሊሰጠውና ቅጅው/ኮፒው ለወረዳ አስተዳደር ፳/ቤት መቅረብ አለበት፡፡

2.2.4 በዚህ አንቀጽ ላይ በቁጥር 2.2.1 የተጠቀሰው እንደተጠበቀ ሆኖ ከላይ ለተገለጸው
መሬት የአንድ አመት ቅድሚያ ክፍያ ተፈጻሚ ይሆናል፡፡

2.2.5 - አስፈላጊ በሆነ ጊዜ አከራይ የመሬት ኪራይ ተመኑን ለተከራይ በማሳዐ)ቅ ሊያሻሽል
ይችላል፤

አንቀጽ 3
የተከራይ መብቶች
ተከራይ ከዚህ የሚከተሉት መብቶች አሉት፡-
3.1. መሬቱን ስምምነት በተደረሰበት አግባብ ማልማት እና በስምምነቱ ቃሉች መሰረት
ማስተዳደር፤
3.2 በኢንቨስትመንት ፕሮጀክቱ ዓይነት እና መጠን እንዲሁም እንደ አግባብነቱ በሚመለከታቸው

መንገዶች፤ ድልድዮች፣

እብ
3
>
ሐቆ
ሄ፡

ሥሪ
ው 5

ው መን
ለች ታሪ

ቂ
ርት ል

ነ: ወየ ኾነ
ህንፃዛዎች፤ የነዳጅ ማደያ፣ መንገዶች፤ የጤና እና የትምህርት ተቋማት የመገንባት፣ በዚህ
ሃደት ከሚመለከታቸው መ/ቤቶች አስፈላጊ ሁኔታዎችን ለማመቻቸት በመተባበር ይሰራል፡፡

5.3. የተከራየውን መሬት በራሱ ወይም በህግ አግባብ በውክልና በተሾመ ሰው/ድርጅ? የማልማት
ወይም የማስተዳደር፣

54. መሬቱን የማልማት እና የማረስ፤ ምርትን የመሰብሰብ አንዲሁም በዘመናዊ መሳሪያ
በመጠቀም ሌሎች አግባብነት ባላቸው መንገዶች መጠቀም ፣

3.5 በድርጅቱ ስራ አፈፃፀም፤ ስኬትና ፍላጎት ላይ በመመስረት ተጨማሪ መሬት ማግኘት፣

5.6. አሳማኝ በሆነና ለተሻለ ነገር ለአከራይ ከስድስት ወር የማያንስ ቅድሚያ ማስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡

አንቀጽ 4

የተከራይ ግዴታዎች

4.1 ተከራይ ለተከራየው መሬት መልካም እንክብካቤ የማድረግ እና በመሬቱ ላይ የሚገኙ ሀብቶችን
የመጠበቅ ግዴታ ያለበት ሲሆን በተለይም ከዚህ የሚከተሉት ግዴታዎች በተከራይ ላይ
ተፈፃሚ ይሆናሉ፡-

ሀ. በመሬት ዝግጅት ወቅት ሳይመነጠሩ የቀሩትን ዛፎች መጠበቅ፣

ለ. ተዳፋትነት ባለባቸው አካባቢዎች የአፈር መሸርሸርን ለመከላከል አግባብነት ያላቸው
የአሰራር ዘዴዎችን መጠቀም፤

ሐ. ስለ ተፈጥሮ ሀብቶች አጠባበቅ በህግ የተደነገጉ ግዴታዎችን ማክበር እና እነዚህንም
በጠቅላላው ተግባራዊ ማድረግ

፡ ከመጀመሩ በፊት የአካባቢ ተፅዕኖ ግምገማ ጥናት በማካሄድ የጥናት ሪፖርቱን

መንት መሬት ርክክብ በተፈፀመ ከአራት ወር ባልበለጠ ጊዜ ውስጥ “ሃቅረብ፡፡

4.2. ከመንግስት አንዲሁም ከሌሎች ኤጀንሲዎች አግባብነት ያላቸው ፈቃዶች የተሰጡ እንደሆነ
ይህ የኪራይ ስምምነት ከተፈረመበት ጊዜ ጀምሮ በሚቀጠር የ6 ወራት ጊዜ ውስጥ ተከራይ
መሬቱን ማልማት መጀመር አለበት፡፡

4.3 በዚህ የውል ስምምነት ስር ተከራይ ይህ የመሬት ኪራይ ስምምነት ውል ከተፈረመበተ ቀን
አንስቶ በአንድ ዓመት ጊዜ ውስጥ የመሬቱን 22ኛ ክፍል የማልማት ግዶደ.ታ አለበት፡፡
በመሆኑም በጠቅላላው የተከራየውን መሬት ይህ ስምምነት ከተፈረመበት ቀን አንስቶ /ሥነ/ታ
ዓመታት ባልበለጠ ጊዜ ውስጥ የማልማት ግዴታ አለበት፡፡

4.44 የመሬት ኪራይ ውሉ የተፈፃሜነት ጊዜ ሲያበቃ ወይም ሲቋረጥ ወይም የኢንቨስትመንት
ፈቃዱ ሲሰረዝ ተከራይ በመሬቱ ላይ የተተከሉ ንብረቶችን በአግባቡ በማንሳት ከ6 ወራት

መ. ፐር]

4.5 ተከራይ ለግብርናና ገጠር ልማት ሚኒስቴር በሚቀርብለት ጥያቄ መሰረት ትክክለኛ መረጃ እና
የኢንቨስትመንት እንቅስቃሴ ሪፖርቶች ያቀርባል፡፡

4.6 የዕፎይታ ጊዜው እንደተጠናቀቀ የወቅቱን አመታዊ የመሬት ኪራይ ክፍያ በዕፎይታ ጊዜው
ያልተከፈለውን ድርሻ በመጨመር መሬቱ ለሚገኝበት ክልል ከታህሳስ ወር አንስቶ እስከ ሰኔ
ወር ባለው ጊዜ ውስጥ ቀደም ሲል ለገጠር መሬቶች ተፈፃሚነት እንዲኖረው በተወሰነው
የኪራይ ተመን መሰረት ክፍያ ይፈፅማል፡፡

4.7 ተከራይ ይህንን የመሬት ኪራይ ውል ሲፈጽም ከዚህ የውል ሰነድ ጋር በማያያዝ የተከራየውን
መሬት አጠቃቀም የድርጌት መርፃ ግብር ለግብርናና ገጠር ልማት ሚኒስቴር ያተቀርባል፡፡

4.8 በጽሁፍ በሚቀርብ ጥያቄ መሠረት የአከራይ ፈቃድ ሳይሰጥ ተከራይ በየትኛውም ሁኔታ ቢሆን
መሬቱን ላልተፈቀደለት እና ቀደም ሲል በአንቀጽ 3 ላይ ላልተቀመጠ ዓላማ ወይም አቅድ
መጠቀም አይችልም፡፡

4.9 የመሬቱ 75 በመቶ ሳይለማ ድርጅቱ መሬቱን ለሌላ ድርጅት ወይም ግለሰብ አሳልፎ የመስጠት
መብት አይኖረውም፡፡

4.10 ተከራይ የመሬቱን 75 በመቶ በማልማትና የአከራዩን ፈቃድ ካገኘ መሬቱን ለሌላ ድርጀት
ወይም ግለሰብ ማዛወር ይችላል፡፡ አከራይ ጥያቄ ባቀረበ ጊዜ አፋጣኝ ምላሽ ይሰጣል፡፡

አንቀጽ 5
የአከራይ መብቶች

አከራይ ከዚህ የሚከተሉት መብቶች ብቸኛ ተጠቃሚ ይሆናለ፡-

5.1 ተከራይ ግዴታዎቹን በትጋት መወጣቱን እና መፈፀሙን የመቁጣጠር እና የመከታተል መብት
ይኖረዋል፡፡

5.2. መሬፊቱ በኪራይ ከተሰጠበት ቀን ጀምሮ የአንድ አመት ጊዜ ሲያበቃ በንዑስ አንቀጽ 4.3
መሰረት ያልለሙትን መሬቶች ይወስዳል።፡ ይህም ተፈፃሚ የሚሆነው ተከራይ የ6 ወራት
ቅድመ ማስጠንቀቂያ ተሰጥቶት በአንድ አመት ውስጥ ሳያስተካክል የቀረ እንደሆነ ነው፡፡

5.3. አከራይ ከላይ በአንቀፅ 5.1 የተሰጠውን መብት በሚጠቀምበት ወቅት የተከራይን ተግባራት
እና እንቅስቃሴዎች በማያውክ ሁኔታ መሆኑን ማረጋገጥ አለበት፡፡

54. አሳማኝ በሆነና ለተሻለ ነገር ለተከራይ ከስድስት ወር የማያንስ ቅድሚያ ማስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡

5.5 በዚህ የመሬት ኪራይ ውል. በታገለፀው መሰረት የመሬት ኪራይ

ጋ ሊያሻሽል ይፕላል::

6.1

6.2

6.3

6.44

6.55

6.6

፲1

ሽ.ን፡

አንቀፅ 6
የአከራይ ግዴታዎች

አከራይ መሬቱን ከማናቸውም ለሥራው እንቅፋት ከሆኑ ነገሮች አና ሌሎች አክሎች ነፃ
በማድረግ ይህ የመሬት ኪራይ የውል ስምምነት ከተፈረመበት ቀን አንስቶ በአንድ ወር ጊዜ
ውስጥ የማስረከብ ግዴታ አለበት፡፡
የሚከናወነውን ከፍተኛ የኢንቨስትመንት ስራ ከግምት ውስጥ በማስገባት ተከራይ ከግብር ነፃ
የመደረግ፤ ከገቢ የካፒታል እቃዎች የቀረጥ ነዓ እና ለውጭ ካምፓኒዎች በኢትዮጵያ ሕግጋት
በሚፈቀደው መሠረት ካፒታልን እና ትርፎችን ወደ ውጭ ዛገር ስለመላክ የተቀመጡትን ልዩ
ጥቅማጥቅሞች የማስጠበቅ እና የመፈፀም ግዴታ አለበት፡፡
አከራይ በተከራይ በኩል የሚያከናውነውን የመሬት መመንጠር ተግባር በተመለከተ እንዲሁም
በዚህ ስምምነት ሽፋን ያገኘውን አላማ ተግባራዊ ከማድረግ እና ከዚህ ጋር ተያያዥ የሆኑ
ተጓዳኝ እና ከሥራው ሄደት ጋር አግባብነት ያላቸውን ተግባራት ከመፈፀም የሚያግድ ምንም
አይነት የሕግ ወይም ሌላ ገደብ የሌለ መሆኑን ያረጋግጣል፡፡
ለአፈር ምርመራ እና ለቅየሳ ስራ በፌዴራል መንግ|ስት እና በክልል መንግስት የምርምር
ማአከላት የሚገኙትን ፋሲሊቲዎችን በክፍያ እንዲጠቀም ሁኔታዎችን ያመቻቻል፡፡
ተከራይ በውል ባሉበት ግዴታዎች መሠረት መሬቱን በተቀመጡት የገጊዜ ገደቦች ውስጥ
ሳያለማ የቀረ እንደሆነ ወይም በተፈጥሮ ፃብቶች ላይ ጉዳት ካደረሰ ወይም የኪራይ ክፍያውን
በወቅቱ ካልከፈለ አከራዩ በእነዚሁ ምክንያቶች የኪራይ ውሉን ለማቋረጥ ከወሰነ ይህንን
ውሳኔውን ቢያንስ ከ6 ወራት ቀደም ብሎ በማስጠንቀቂያ መልክ ለተከራይ መስጠት አለበት
አከራይ ይህንን ጉዳይ ተከታትሎ ካላስታወቀ/ካላስፈፀመ ለተከራዩ ተጨማሪ የ 8 ወር ጊዜ
ይሰጣል፡፡
ተከራይ በኪራይ ዘመኑ መሬቱን ሰላማዊና ከሁከት ነፃ በሆነ መንገድ ማልማት እንዲችል
ከማንኛውም አመፅ፣ ረብሻ ወይም አስቸጋሪ የተፈጥሮ' ክስተቶች ለመከላከል ከአቅም በላይ
የሆኑ ሁኔታዎችን ሳይጨምር ያለክፍያ የመተባበር ግዴታ አለበት፡፡

አንቀፅ 7

የተከራየውን መሬት ስለማስረከብ

አከራይ ይህ ውል ከተፈረመበት ጊዜ አንስቶ በ30 ቀን ውስጥ የመሬቱን ፕላን እንዲሁም
የይዞታ የምስክር ወረቀት ሌሎች ማስረጃዎችን ለተከራይ ያስረክባል፡፡

ተከራይ በፅሑፍ ተገልፆለትም ቢሆን በእርሱ በኩል በሆነ ምክንያት የመሬቱ ርክክብ ሳይፈፀም

ክንያት ምንም አይነት ኃላፊት-አይወስድም፡፡

7.3 በአንቀጽ 2 ንዑስ አንቀጽ 2.2.2 የተጠቀሰው የመሬት ኪራይ የአንድ አመት ቅድሚያ ክፍያ
አንደተፈፀመ የመሬት ርክክብ ይፈፀማል፡፡
7.4. የመፊቱ ርክክብ ተፈፃሚ የሚሆነው ወይም የሚፀናው ይህ ውል ከተፈረመበት በ15 ቀናት
ውስጥ ይሆናል፡፡
አንቀፅ 8
የውል እድሳት እና ማሻሻያ
8.1 ይህ የመሬት ኪራይ ስምምነት በተመሳሳይ የውል ቃሎች አና ሁኔታዎች መሠረት ሊታደስ
ይችላል፡፡
8.2 ተከራይ ስምምነቱን ማደስ ከፈለገ የውል ዘመነ ከመጠናቀቁ ከ6 ወራት በፊት ይህንነ: ማሳወቅ
አለበት፡፡
አንቀፅ 9
ውል የሚቋረጥባቸው ምክንያቶች
ይህ የመሬት ኪራይ ውል ስምምነት ከዚህ በታች በተዘረዘሩት ምክንያቶች ሊቋረጥ ይችላል፡-

9.1 የመሬት ኪራይ የውል ዘመን ሲያበቃ፤

9.2 አከራይ ከአቅም በላይ በሆኑ ምክንያቶች መሬቱን ለተከራይ ሳያስረክብ የቀረ እንደሆነ፤

9.3 ተከራይ የስድስት ወር የፅሑፍ ማስጠንቀቂያ ሰጥቶም ቢሆን አከራይ በዚህ ውል ስር
የተካተቱትን ማናቸውንም ግዴታዎች ወይም ቃልኪዳኖች ሳያከብር የቀረ እንደሆነ፣፤

9.4 ተከራይ አመታዊ የኪራይ እና ሌሎች የግብር ክፍያዎችን ለሁለት ተከታታይ አመታት
ሳይከፍል የቀረ እንደሆነ፣

9.5 ተከራይ በአከራይ በኩል የ6 ወራት ቅድመ ማስጠንቀቂያ በመስጠት ተከራዩ የውል
ግዴታዎቹን በማክበር እንዲፈፅም ተጠይቆም ቢሆን ይህንን ሳይፈዕም የቀረ እንደሆነ፤

9.8 በንዑስ አንቀጽ 5.4 መሰረት ለተሻለ ነገር አከራይ የኪራይ ውሉን ለማቋረጥ ሃሳብ ያለው
መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፤

9.7 በንዑስ አንቀጽ 3.6 መሰረት ለተሻለ ነገር ተከራይ የኪራይ ውሉን ለማቋረጥ ሃሳብ ያለው
መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፤

አንቀጽ 10
የውል መቋረጥ ሂደት ውጤቶች

10.1 የመሬት ኪራይ ውሉ ሲቋረጥ ተከራይ የተከራየውን መሬት የውሉ መቋረጥ ተፈፃሚ

ከሚሆንበት ቀን ጀምሮ በ6 ወራት ጊዜ ውስጥ ለአከራይ መመለስ አለበት፡፡

10.2 ይህ የኪራይ ውል ስምምነት በተከራዩ በዚህ ስምምነት በአንቀፅ 9.3 መሰረት አና በአከራዩ
968 መሠረት በማናቸውም ምክንያቶች በሜቋረጥበት ወቅት አከራይ በመሬቱ ላይ
የተከናወኑትን ዋጋ ያላቸው ማሻሻያዎችና ወጪዎች በወቅቱ የገበያ ዋጋ ማንኛውም የተከራይ

ዕዳዎች ከተከፈሉ በኋላ ለተከራይ ይከፍላል፡፡

10.3 ይህ ስምምነት ከላይ በአንቀፅ 9.4፤ 9.5 እና 9.7 ከተዘረዘሩት ምክንያቶች መካከል
በማናቸውም መነሻነት ያቋረጠ እንደሆነ እንዲህ ባለው ምክንያት አከራይ ለተከራይ

የሚከፍለው አይኖርም፡፡

10.4 ይህ የመሬት ኪራይ ውል በሚቋረጥበት ወቅት በመሬቱ ላይ ያሉ ንብረቶፕን በድርድር
ለመግዛት ለአከራይ ቅድሚያ ይሰጠዋል፡፡ አከራዩ ካልፈለገ ተከራይ ንብረቱን አንስቶ

የመውሰድ መብቱ የተጠበቀ ነው፡፡
አንቀፅ 11
ምዝገባ
ይህ የመሬት ኪራይ ስምምነት ስልጣን በተሰጠው አካል መመዝገብ እና መፅደቅ ግዴታ የለበትም ፤

የዚህ ውል ስምምነት ቅጅዎችና ግልባጮች ለአከራይ፣፤ ለተከራይ፤ ለወረዳ፤ ለፋይናንስ ጽ/ቤት፤
ለኢንቨስትመንት ኮሚሽን አና ሌሎች አካላት በአከራይ በሚሰጥ ሸሺ ደብዳብ አማካኝነት ለትብብር

ያመች ዘንድ እንዲላኩ ይደረጋል፡፡

አንቀፅ 12
ገዥ ሕግ

በዚህ ስምምነት ስር ስራዎችን የሚገዛው የኢትዮጵያ ሕግ ይሆናል፡፡

አንቀፅ 13
ከአቅም በላይ የሆኑ ሁኔታዎች

ከአቅም በላይ የሆነ ሁኔታዎችን አስመልክቶ የኢትዮጵያ የፍትሐብሔር ሕግ ተፈፃሚ ይሆ"ናል፡::

አንቀፅ 14
ሰላማዊ ለሆነ አጠቃቀም የተገባ ቃል

አከራይ በተከራየው መሬት ላይ ያለውን የባለቤትነት እና የንብረት መብቶች ያረጋግጣል፡፡ በመሆኑም
ተከራይ መሬቱን ሰላማዊ በሆነ መልኩ በይዞታው እንደሚያቆይ እና ይህንንም ያለምንም ችግር
ሊጠቀምበት እንደሚችል ያረጋግጣል፡፡

አንቀፅ 15

የቀን መቁጠሪያ

ለዚህ ስምምነት ዓላማ የኢትዮጵያ ቀን መቁጠሪያ ተፈፃሚነት ይኖረዋል፡፡

አንቀፅ 16
የስምምነቱ አባሪዎች
ከዚህ በታች የተዘረዘሩት ሰነዶች የስምምነቱ አባሪ ሲሆኑ የውሉ አካል ተደርገው ይወሰዳሉለ፡፡
16.1 የተከራየው መሬት ሳይት ፕላን
186.2 የተከራይ መታወቂያ ወይም ፓስፖርት ግልባጭ
16.3 የተከራይ መመስረቻ ፅሑፍ እና መተዳደሪያ ደንብ ግልባጭ
አንቀፅ 17
አለመግባባትን ስለመፍታት
ከመሬት ኪራይ ስምምነቱ ጋር በተያያዘ ወይም ስምምነቱን ተከትሎ በአከራይ አና በተከራይ መካከል
አለመግባባት በሚከሰትበት ወቅት ሁለቱም ተዋዋይ ወገኖች አለመግባባቱን ሰላማዊ በሆነ መልኩ እና
ለሁለቱም ወገኖች በሚጠቅም መልኩ ለመፍታት የሚችሉትን ጥረት ሁሉ ያደርጋሉ፡፡ እንዲህ ባለ
ሁኔታ አለመግባባቱ ሊፈታ ካልቻለ ጉዳዩ በኢትዮጵያ የፌዴራል ናሃ/ቤት የሚሜታይ ይሆናል፡፡

አንቀፅ 18
ቋንቋ አዚ ዐ

፳3. ትሠ4ለፓ ፡

58 ,”ጮዶ.,ሯጮ፦
ይህ ስምምነት በተዋዋይ ወገኖች መካከል በአማርኛ ቋንቋ ተፈርሟል፡፡ ፳፪ ሓኩኮ ፳,
። በሽ ፆ/ዥ "ፍህ
- ኋ ምጋ

.#

5; መ
ዕሬ ያጻቨር ኾኞ
ኣን ካቤንሪ
አንቀፅ 19
መ/ቤት እና ማስጠንቀቂያዎች

19.1 ተከራይ በኢትዮጵያ ውስጥ እንደአስፈላጊነቱ ወይም ሥራዎቹን ለማከናወን በሚያመቸው
መልኩ በኢትዮጵያ ጽ/ቤት ይመሰርታል፡፡ ለአከራይ ያሳውቃል፡፡

19.2 ከዚህ ስምምነት ተዋዋይ ወገኖች መካከል ለአንዱ የሚላክ ደብዳቤ እና “ፃስጠንቀቂያ
በእንግሊዘኛ ወይም በአማርኛ ቋንቋ በተዘጋጀ ፅሑፍ አማካኝነት ይሆናል፡፡ እንዲህ ያለውም
ፅሑፍ በአካል ወይም በዚህ ስምምነት መግቢያ ላይ በተጠቀሰው አድራሻ በፖስታ ይላካል፡፡

ለትም ከተፈረመበት 07/09/2002 ቀን ጀምሮ የሀና ይሆናል፡፡
27 ያበቃል።

01 ሪ

ተከራይ

2. ጧጪፎሰ- ሴክ .
3. /222፻2238፡- ሪን
